               Case 1:20-mc-00175-LGS Document 5 Filed 06/11/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
                                                              :
IN RE:                                                        :
                                                              :     20 Misc. 175 (LGS)
LETTER ROGATORY FOR INTERNATIONAL                             :
JUDICIAL ASSISTANCE FROM THE FIRST                            :     EX PARTE ORDER
INSTANCE NATIONAL CIVIL COURT NO. 100, :
BUENOS AIRES, ARGENTINA IN THE MATTER :
OF ESTANISLAO JANOWSKI                                        :
------------------------------------------------------------- X
LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on March 30, 2020, Geoffrey S. Berman, United States Attorney for the Southern

District of New York filed an application for an ex parte order pursuant to 28 U.S.C. § 1782(a),

appointing Jacob M. Bergman, Assistant United States Attorney, as Commissioner for the purpose of

obtaining information as requested by a letter rogatory for International Judicial Assistance from the

First Instance National Civil Court No. 100, Buenos Aires, Argentina, seeking information from the

Bank of New York Mellon, in connection with a proceeding pending in that court. Dkt. No. 1.

        WHEREAS, on April 13, 2020, the Court issued an Order appointing Mr. Bergman as

Commissioner and directing him to obtain information from the Bank of New York Mellon and to

submit said information to the United States Attorney for the Southern District of New York for

transmission to the United States Department of Justice or its designee. Dkt. No. 4.

        WHEREAS, there are no pending motions in this case. It is hereby

        ORDERED that by June 16, 2021, Mr. Bergman shall file a status letter.


Dated: June 11, 2021
       New York, New York
